                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 ROD STUCKER,                                Case No. 1:19-cv-00007-DCN

       Plaintiff,                            JUDGMENT

       v.

 STATE OF IDAHO, et al.,

       Defendants.


     In accordance with the Court’s Successive Review Order (Dkt. 13), IT IS

HEREBY ORDERED, ADJUDGED, AND DECREED that this case is DISMISSED

WITH PREJUDICE.


                                            DATED: August 5, 2019


                                            _________________________
                                            David C. Nye
                                            U.S. District Court Judge




JUDGMENT – 1
